DETAILED ACTION
This is a first office action in response to application no. 17/064,522 filed on October 6, 2020 in which claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent no. 11,245,741 to Berliner et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 21 of the instant application and claims 1, 10 and 19 of Patent no. 11,245,741 are drawn to the same invention. 
A close look at the instant application will show that representative claim 1 of the present application, calls for a method of wireless communication performed by a communication device, comprising: classifying a plurality of packets of streaming video content based at least in part on one or more video characteristics, wherein the one or more video characteristics relate to an effect of a packet on a quality of experience of providing the streaming video content; assigning the plurality of packets to a plurality of data radio bearers (DRBs), wherein a first DRB, of the plurality of DRBs, includes a first subset of the plurality of packets and a second DRB, of the plurality of DRBs, includes a second subset of the plurality of packets, wherein the effect of the first subset of the plurality of packets on the quality of experience is higher than the effect of the second subset of the plurality of packets on the quality of experience; generating a plurality of transport blocks, wherein a first transport block, of the plurality of transport blocks, includes the first DRB and a second transport block, of the plurality of transport blocks, includes a second DRB; and providing the plurality of transport blocks for transmission.
Representative claim 1 of Patent no. 11,245,741 calls for similar limitations. In fact, claim 1 of Patent no. 11,245,741 also call for a method of wireless communication performed by a communication device, comprising: classifying a plurality of packets of streaming video content based at least in part on one or more video characteristics, wherein the one or more video characteristics relate to an effect of a packet on a quality of experience of providing the streaming video content; generating a plurality of code blocks based at least in part on classifying the plurality of packets, wherein a first code block, of the plurality of code blocks, includes a first subset of the plurality of packets and a second code block, of the plurality of code blocks, includes a second subset of the plurality of packets, wherein the effect of the first subset of the plurality of packets on the quality of experience is different from the effect of the second subset of the plurality of packets on the quality of experience; and providing the plurality of code blocks for transmission, wherein providing the plurality of code blocks for transmission comprises: mapping a plurality of data of the first code block to first modulation symbol bits; and mapping a plurality of data of the second code block to second modulation symbol bits, wherein the first modulation symbol bits comprise most significant bit (MSB) of the modulation symbol and the second modulation symbol bits comprise least significant bit (LSB) of the modulation symbol.

The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Dependent claims 2-10, 12-20 and 22-30 of the instant application are rejected by dependency to independent claims 1, 11 and 21.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Application Publication no. 2020/0296011) in view of Dinan (US Patent Application no. 2012/0307751).

Regarding claim 1, 11 and 21, Jain discloses means, apparatus and method of wireless communication performed by a communication device, comprising: classifying a plurality of packets of streaming video content based at least in part on one or more video characteristics, wherein the one or more video characteristics relate to an effect of a packet on a quality of experience of providing the streaming video content (See Jain [0009], [0034]); assigning the plurality of packets to a plurality of data radio bearers (DRBs) (See Jain [0024]).
	It is noted that Jain is silent about wherein a first DRB, of the plurality of DRBs, includes a first subset of the plurality of packets and a second DRB, of the plurality of DRBs, includes a second subset of the plurality of packets, wherein the effect of the first subset of the plurality of packets on the quality of experience is higher than the effect of the second subset of the plurality of packets on the quality of experience.
	However, Dinan teaches a first DRB, of the plurality of DRBs, includes a first subset of the plurality of packets and a second DRB, of the plurality of DRBs, includes a second subset of the plurality of packets, wherein the effect of the first subset of the plurality of packets on the quality of experience is higher than the effect of the second subset of the plurality of packets on the quality of experience (See Dinan [0036], [0045]).
	It is also noted that Jian is silent about generating a plurality of transport blocks, wherein a first transport block, of the plurality of transport blocks, includes the first DRB and a second transport block, of the plurality of transport blocks, includes a second DRB; and providing the plurality of transport blocks for transmission.
	However, Dinan teaches generating a plurality of transport blocks, wherein a first transport block, of the plurality of transport blocks, includes the first DRB and a second transport block, of the plurality of transport blocks, includes a second DRB; and providing the plurality of transport blocks for transmission (See Dinan [0075], [0105] and [0119]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Jain’s classification of a plurality of packets of streaming video to incorporate Dinan’s teachings wherein a first DRB, of the plurality of DRBs, includes a first subset of the plurality of packets and a second DRB, of the plurality of DRBs, includes a second subset of the plurality of packets, wherein the effect of the first subset of the plurality of packets on the quality of experience is higher than the effect of the second subset of the plurality of packets on the quality of experience, and generating a plurality of transport blocks, wherein a first transport block, of the plurality of transport blocks, includes the first DRB and a second transport block, of the plurality of transport blocks, includes a second DRB; and providing the plurality of transport blocks for transmission.  The motivation for performing such a modification in Jain is to provide a scheduling algorithm may enable the base station to assign subcarriers for packet transmission to increase bandwidth efficiency in the system, and to provide a packet at the physical layer may be called a transport block, wherein the transport blocks are used to calculate CRC parity bits and code block are delivered to channel coding blocks.

7.	Claims 2-7, 12-17 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Application Publication no. 2020/0296011) in view of Dinan (US Patent Application no. 2012/0307751) as applied to claims 1, 11 and 21 above, and further in view of Xu et al. (US Patent Application Publication no. 2020/0204312).

Regarding claims 2, 12 and 22, most of the limitation of these claims have noted in the above rejection of claims 1, 11 and 21.
	It is noted that the combination of Jain and Dinan is silent about applying first and second redundancies to first and second transport blocks.
	However, Xu teaches wireless communication including the steps of applying a first redundancy to the first transport block; and applying a second redundancy to the second transport block, wherein the first redundancy is higher than the second redundancy (See Xu [0475] and [0478] “In an example, the first portion may comprise at least one first redundancy version (RV) of the transport block. In an example, the second portion may comprise at least one second RV of the transport block. In an example, the first portion may comprise a first part of a first RV of the transport block. In an example, the second portion may comprise a second part of the first RV of the transport block” ).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Jain and Dinan to incorporate the teachings of Xu to apply a first redundancy to the first transport block; and applying a second redundancy to the second transport block, wherein the first redundancy is higher than the second redundancy.  The motivation for performing such a modification in the proposed combination is to provide a wireless device that is able to detect transport block by combining a first portion and a second portion of a transport block.

As per claims 3-4, 13-14 and 23-24, most of the limitations of these claims have been noted in the above rejection of claims 2, 12 and 22.  In addition, the combination of Jain, Dinan and Xu further teaches coding rate at different rates wherein the first redundancy results in a first coding rate and the second redundancy result in a second coding rate different from the first coding rate, and wherein the first coding rate is lower than the second coding rate (See Xu [0128]).

As per claims 5-7, 15-17 and 25-27, most of the limitations of these claims have been noted in the above rejection of claims 1, 11 and 21.  In addition, the combination of Jain, Dinan and Xu further teaches assigning quality of service to transport block, applying modulation to transport block and applying the quality of service to a channel (See Dinan [0036] Note that the carrier as noted in the paragraph is done to a channel, [0063], [0013], [0045] and [0160] or quality of service to channel as noted in Jain [0010]). The motivation for performing such a modification is to permit data packets received from a device with limited capability may be assigned to the first carrier, and data packets received from a device with multicarrier capabilities may be assigned to the first and/or second carrier.

8.	Claims 8-10, 18-20, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Application Publication no. 2020/0296011) in view of Dinan (US Patent Application no. 2012/0307751) as applied to claims 1, 11 and 21 above, and further in view of Ma et al. (US Patent Application Publication no. 2016/0219088).

As per claims 8-10, 18-20, and 28-30, most of the limitations of these claims have been noted in the above rejection of claims 1, 11 and 21.  
	It is noted that the combination of Jain and Dinan is silent about wherein the one or more video characteristics corresponds to information related with video frame type or Discrete Cosine Transform (DCT) coefficients, and wherein the video frame type includes intra-code picture frame (I-frame), predicted picture frame (P-frame), or the bidirectional predicted picture frame (B-frame).
	However, Ma teaches wireless communication comprising the steps wherein the one or more video characteristics corresponds to information related with video frame type or Discrete Cosine Transform (DCT) coefficients, and wherein the video frame type includes intra-code picture frame (I-frame), predicted picture frame (P-frame), or the bidirectional predicted picture frame (B-frame) (See Ma [0096], [0105], [0180] and [0181]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Jain and Dinan to incorporate Ma’s teachings wherein the one or more video characteristics corresponds to information related with video frame type or Discrete Cosine Transform (DCT) coefficients, and wherein the video frame type includes intra-code picture frame (I-frame), predicted picture frame (P-frame), or the bidirectional predicted picture frame (B-frame).  The motivation for performing such a modification in the proposed combination of Jain and Dinan is to provide a bit that may be used to indicate whether a packet carries an intra-coded video frame, P-frames or Bidirectional frames that may impact QoE.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ma (US Patent Application Publication no. 2016/0100230) teaches QOE-aware enhancements for video applications.
Bevilacqua et al.  (US Patent no. 22,356,374) teaches method and systems for evaluating communications.
Oyman et al. (US Patent Application Publication no. 2012/0155398) teaches signaling techniques for a multimedia-aware radio and network adaptation.
Oettl et al. (US Patent Application Publication no. 2016/0142935) teaches ran user-plane congestion management.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424